114 U.S. 323 (____)
PLEASANTS
v.
GREENHOW, Treasurer.
Supreme Court of United States.

APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF VIRGINIA.
Mr. William H. Royall, Mr. Daniel H. Chamberlain [Mr. William B. Hornblower was with him on the brief], Mr. Wager Swayne and Mr. William M. Evarts for appellant.
Mr. F.S. Blair, Attorney-General of the State of Virginia, for appellee.
MR. JUSTICE MATTHEWS delivered the opinion of the court.
This is a bill in equity filed by the appellant, a citizen of Virginia, praying that the defendant, Greenhow, Treasurer of *324 the City of Richmond, may be perpetually enjoined from taking steps, by distraint of the complainant's property, to collect certain taxes claimed by the defendant to be due to the State of Virginia, amounting to $36.25, but for which the bill avers the complainant tendered in payment the exact amount thereof, for a part, coupons cut from bonds issued by the State under the act of March 30, 1871, and part in money.
On demurrer to the bill, it was dismissed by the Circuit Court for want of jurisdiction, the amount in controversy being less than $500, and the complainant has brought this appeal.
It is sought to maintain the jurisdiction in this case on the ground that the suit is authorized by Rev. Stat. § 1979, jurisdiction to entertain which is conferred by the sixteenth clause of Rev. Stat. § 629.
The case comes within the decision just rendered in Carter v. Greenhow, and is governed by it. It is not, in our opinion, such a suit as is contemplated by the sections of the Revised Statutes referred to.
As the sum or value in controversy does not exceed $500, the suit cannot be maintained as a case arising under the Constitution and laws of the United States, provided for in the act of March 3, 1875, ch. 137, 18 Stat. 470. The bill was, therefore, rightly dismissed.
The decree of the Circuit Court is accordingly affirmed.
MR. JUSTICE BRADLEY, with whom were the CHIEF JUSTICE, MR. JUSTICE MILLER, and MR. JUSTICE GRAY, concurred in the judgment, but rested their concurrence upon the grounds stated in their opinion, post, page 330, after the opinion of the court in MARYE v. PARSONS.